Citation Nr: 1048237	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-37 098	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 16, 2000 
Board of Veterans' Appeals decision which denied service 
connection for posttraumatic stress disorder.


REPRESENTATION

Moving party represented by:  David M. Hicks, Attorney at Law 


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1969.  This matter comes before the Board of Veterans' Appeals 
(Board) in response to a November 2008 requests for review and 
revision of a May 16, 2000 Board decision on the basis of clear 
and unmistakable error (CUE).  

In December 2008, in accordance with 38 U.S.C.A. § 7111 (West 
2002), the Board sent the moving party a letter acknowledging the 
motion for revision of a prior Board decision on the grounds of 
CUE.  Therein, the Board informed the moving party of the 
statutory and regulatory provisions pertinent to CUE motions and 
urged him to review such provisions in support of the motion.  

In October 2010, a video conference hearing was conducted before 
the Board at the request of the moving party.


FINDING OF FACT

The May 16, 2000 Board decision, which denied service connection 
for posttraumatic stress disorder (PTSD), erroneously applied a 
prior version of a regulation concerning PTSD which had been 
substantively revised the year before, and it is undebatable that 
but for that error, service connection for PTSD would have been 
granted. 


CONCLUSION OF LAW

The May 16, 2000 Board decision, which denied service connection 
for PTSD, contained CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 3.302(f) (1999); 38 C.F.R. §§ 3.303(d), 20.1400, 
20.1403, 20.1404 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).  However, a motion for CUE 
is not a claim or application for VA benefits, and thus VCAA 
requirements are not applicable to CUE motions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  
However, a final Board decision may be revised or reversed on the 
grounds of CUE.  38 U.S.C.A. § 7111(a).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that party's 
representative.  The motion must include the name of the Veteran, 
the name of the moving party if other than the Veteran, the 
applicable VA file number, and the date of the Board decision to 
which the motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  See 38 C.F.R. 
§ 20.1404(a) (2010).

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a) (2010).  A three-pronged test is 
used to determine whether CUE was present: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made, and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).
Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
Veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE also does not 
encompass the otherwise correct 
application of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2010).

Prior decisions which the United States Court of Appeals for 
Veterans Claims (Court) has issued on claims of CUE in rating 
decisions provide guidance for determining whether CUE exists in 
a Board decision.  The Court has defined CUE as an administrative 
failure to apply the correct statutory and regulatory provisions 
to the correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the record 
and the law that existed at the time of the prior . . . 
decision."  Russell, 3 Vet. App. at 313-14.  Subsequently 
developed evidence may not be considered in determining whether 
error existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of 
facts also does not constitute CUE.  Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).   

In this matter, the Veteran's representative asserts that the 
Board's May 16, 2000 decision erroneously failed to apply the 
version of 38 C.F.R. § 3.304(f) that was in effect at that time.  
Specifically, the regulation governing the award of service 
connection for PTSD, 38 C.F.R. § 3.304(f), was substantively 
amended in June 1999, and applied retroactively applied beginning 
March 7, 1997.  See 64 Fed. Reg. 32807 (June 18, 1999).  These 
regulatory amendments were made in response to concerns raised by 
the Court in Cohen v Brown that requiring a claimant to submit a 
"clear diagnosis of PTSD" conflicted with VA's regulatory 
requirements of 38 C.F.R. § 4.125 that a diagnosis conform with 
the criteria under DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  Cohen v Brown, 10 Vet. App. at 128, 139-40 
(1997).  The amended 38 C.F.R. § 3.304(f) no longer required 
evidence of a "clear diagnosis" of PTSD and replaced it with the 
criteria that required only "medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [and] a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred."  See Murray v. Prinicipi, 
15 Vet. App. 31, 32 (2001).

After reviewing the Veteran's argument and his claims folder, the 
Board agrees that the amended version of 38 C.F.R. § 3.304(f), in 
effect at the time of the May 2000 decision, was not applied, and 
that this error is undebatable.  Specifically, the May 2000 Board 
decision denied the Veteran's claim for the stated reason that a 
"[r]eview of the evidence of record reveals that the missing 
element in this case is a clear diagnosis of post-traumatic 
stress disorder."  The requirement of a clear diagnosis was no 
longer an element required to establish service connection for 
PTSD pursuant to the amended version of 38 C.F.R. 3.304(f), which 
was in effect at the time of the May 2000 Board decision.  
Accordingly, the evidence of record shows that, based on the 
record and law that existed in May 2000, the Board incorrectly 
applied the regulatory provisions pertaining to service 
connection for PTSD.  As such, the first and third requirements 
of the CUE claim have been met, and the error is also 
undebatable.  See Russell, 3 Vet. App. 313-14.  Therefore, the 
Veteran's motion for CUE will be granted if it is found that the 
error is of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  To 
determine whether the error would have manifestly changed the 
outcome of the decision, a review of appropriate regulations that 
were in effect in May 2000 and the contemporary medical evidence 
in hand at that time is required.

At the time of the May 16, 2000 Board decision, service 
connection for PTSD required medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The 
Court had also advised that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  

The Veteran's service personnel records revealed that he served 
on active duty in the Army from June 1967 to February 1969, 
including service in the Republic of Vietnam from February 1968 
to February 1969.  His report of separation, Form DD 214, 
revealed that he served as a light weapons infantryman and was 
awarded a Combat Infantryman Badge and a Purple Heart.

In a March 1995 statement, the Veteran indicated that he was 
wounded by mortar fire on July 4, 1968, near Cu Chi, and that he 
still has retained metal fragments in his left side as a result 
of this mortar round.  He indicated that he was subsequently 
absent without leave while in the service because he could not 
deal with the stress and anxiety of combat.  He also reported 
that he has nightmares as a result of this experience and has 
severe depression.  

Post service treatment records revealed psychiatric treatment 
beginning in 1988.  A June 1988 treatment report noted the 
Veteran's thoughts of committing suicide.  The report concluded 
with a diagnosis of depression.  The Veteran was subsequently 
hospitalized for psychiatric care for a ten day period.  The 
hospitalization report noted that the Veteran said he was there 
"because of Vietnam."  The report listed discharge diagnoses of 
adjustment disorder with depression and personality disorder, 
mixed type.

A March 1995 VA treatment report noted the Veteran's history of 
polysubstance abuse since the 1970s.  It also noted his history 
of situational depression and PTSD.  

In July 1995, a VA examination for PTSD was conducted.  The 
Veteran reported a history of having received shell fragment 
wounds during his military service, and complaints of having 
nightmares about his Vietnam experiences once or twice a week.  
The VA examiner noted that the Veteran "gives almost no specific 
extraordinary history of combat activities.  He says he has 
nightmares 'all the time' about fire fights and ambushes."  The 
VA examiner opined that the Veteran gives an incomplete account 
of PTSD symptoms, all vague for time and place.  The examination 
report concluded with diagnoses of incomplete criteria for PTSD; 
depression associated with adjustment disorder by history; and 
personality disorder, mixed type, passive aggressive dependent by 
history.

In July 1995, a VA social survey was conducted.  In discussing 
his military history, the report stated:

[The Veteran] indicated that he and his squad were 
tasked to go out on combat missions involving 
reconnaissance and search and destroy operations.  He 
further indicated that they engaged multiple enemy 
troops into combat.  Accordingly, they were also fired 
upon by those same troops.  [The Veteran] indicated 
that he personally witnessed "a lot of guys" being 
shot and killed.  When soldiers were injured near him 
he became very fearful of being killed in Vietnam.  
[The Veteran] was himself injured on July 4th when he 
was hit by shrapnel [from] a mortar round.  He 
indicated that two other soldiers were also [injured].  
He was medivaced to a field hospital.

The report noted that the Veteran has PTSD manifestations 
including flashbacks, thought intrusions, nightmares, and poor 
sleep.  It also noted that "[t]hese symptoms have their origin 
in traumas and tragic events experienced during war time duties 
in Vietnam."

A June 1996 VA hospitalization report noted that the Veteran had 
been admitted to the chemical dependency treatment program.  The 
report noted that the Veteran had received treatment in the past 
for depression and PTSD.  After four days, he was discharged with 
psychiatric diagnoses including history of PTSD and rule out 
major depression.  

A June 1996 VA treatment report noted the Veteran's complaints of 
having suicidal thoughts and experiencing nightmares in Vietnam.  
Following a mental status examination, the report concluded with 
diagnoses of PTSD and multiple drug abuse.

A January 1997 letter from the Social Security Administration 
noted that the Veteran was entitled to receive a back pay of 
benefits, and that he had been receiving SSI benefits.  The 
underlying records relating to this award, which include 
diagnoses of PTSD, were not obtained until years after the May 
2000 Board decision.

In September 1997, the Veteran submitted a completed stressor 
statement questionnaire.  In it, he reported having witnessed and 
assisted in the handling of wounded soldiers about 10 times while 
out in the field.  He reported having witnessed civilians being 
shot at, and also reported his having been injured by mortar fire 
while in Cu Chi.

Based upon the facts before the Board at the time of its May 2000 
decision, the Board finds but for the error in applying the no 
longer applicable "clear diagnosis" element, service connection 
for PTSD would have been warranted.  The inservice stressor 
concerning a mortar attack has been established.  The Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to such combat.  Moreover, the Veteran is shown to have 
been diagnosed with PTSD in June 1996, and a history of PTSD is 
noted repeatedly in his medical records.  Finally, the evidence 
establishes a link between the Veteran's stressor and his current 
PTSD.  Specifically, after having noted his Vietnam history and 
conducting a mental status examination of the Veteran, the June 
1996 VA treatment report concluded with a diagnosis of PTSD.  
Moreover, the June 1995 VA social survey noted that the Veteran's 
PTSD symptoms had "their origin in traumas and tragic events 
experienced during war time duties in Vietnam."  Accordingly, 
the Board finds had the correct version of 38 C.F.R. 3.104(f) 
been applied in the May 2000 decision, 
the outcome of the decision would have been manifestly different.  

The Veteran's assertions of CUE are based on VA's failure to 
correctly apply the statutory and regulatory provisions at the 
time of the May 16, 2000 Board decision.  That has been shown.  
To warrant revision of the Board decision, not only must there 
have been an error in the adjudication of the appeal, it must be 
shown that had the error not been made, it would have manifestly 
changed the outcome when it was made.  In this case, the Board 
finds that the Veteran had met all the applicable elements of a 
claim for service connection for PTSD at the time of the Board's 
May 2000 decision.  Accordingly, had the Board applied the 
correct version of 38 C.F.R. 3.104 (f) in effect at the time of 
the May 2000 decision, service connection for PTSD would have 
been warranted.  Accordingly, but for that error, the outcome 
would have been manifestly different.  Therefore, revision of the 
May 2000 Board decision based on CUE is warranted.


ORDER

The May 16, 2000 Board decision which denied service connection 
for PTSD, contained CUE, and the appeal as to this issue is 
granted.



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



